Citation Nr: 1208105	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-28 990	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision on behalf of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a personal hearing in April 2008.  The Board remanded the case for in May 2011 to allow the Veteran's service representative an opportunity to review the claims file and submit a statement in support of the appeal.  A statement was received from the Veteran's service representative in September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in June 2004 and December 2006.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in December 2006.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA regulations also provide that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 C.F.R. § 3.303 (2011).  VA regulations provide that in the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, are accepted as showing pre-service origin.  Congenital or developmental defects, such as personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  VA General Counsel Precedent Opinion has held that service connection may be granted for disease, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 1990).

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The regulations provide that determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  The history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  Signed statements of veterans relating to the origin or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.  38 C.F.R. § 3.304(b).

VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  If there is clear and unmistakable evidence to show that a veteran's disability was both preexisting and not aggravated by service (a two-prong test), then that veteran is not entitled to service-connected benefits.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed Cir. 2004).

The Court has held that the phrase "clear and unmistakable evidence" means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  It was noted, in essence, that the non-adversarial nature of VA compensation laws made VA's presumption rebuttal burden distinguishable from other evidentiary presumption law theories, but that VA was not precluded from assessing the probative value of the other contrary evidence of record in meeting this burden.  The Court found that "[t]he Board is free to reject this evidence if it lacks competency or credibility. Furthermore, the Board may find that the evidence is of such low probative value that it does not affect the "unmistakability" of the evidence showing preservice inception of the seizure disorder. In short, the Board is not precluded from finding that the condition existed prior to service simply because there is some evidence to the contrary if their findings of fact indicate that the contrary evidence is of no weight or otherwise non-probative. However, the  Board must provide reasons and bases for such a finding."  Id. at 261-262.  

Alternatively, a preexisting injury or disease (i.e., one noted at service enlistment) will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

VA law also prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  See Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  An injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d) (2011).  

In this case, the Veteran contends that he has an acquired psychiatric disability that was incurred in active service and that resulted in a suicide attempt on September 30, 1968.  He reported that he was home on leave at the time of the suicide attempt and was initially treated at a private hospital in Louisville, Kentucky, now the University of Louisville hospital.  See correspondence dated June 14, 2004.  Available service records show he was subsequently transferred to service department hospitals in Ft. Knox, Kentucky, Norfolk, Virginia, and Philadelphia, Pennsylvania.  See Standard Transfer Order No. T-208-68 as modified November 15, 1968.

The Board notes that the available record includes a Standard Transfer Order No. T-208-68 (stamped "ORIGINAL") and copies of service personnel records received from the Veteran in January 2006, but that there is no indication of any VA effort to obtain a complete copy of all service personnel records maintained by the service department.  It is also significant to note that a copy of Standard Transfer Order No. J-X80524, 1507-68, prepared November 26, 1968, indicates the Veteran was administratively separated and that there was no disciplinary action pending, but that the available records include no service reports of psychiatric treatment, an attempted suicide, a line of duty determination, or a medical board examination.  VA records dated in February 2007 show the RO requested records from the Naval Hospitals in Portsmouth, Virginia, and Philadelphia, Pennsylvania, but that no records were received as a result of that request and there is no indication of any subsequent efforts to obtain these specific records.  

The available medical evidence includes an October 2002 private treatment record noting the Veteran presented with a several month history of depressed mood.  A diagnosis of depression was provided.  Subsequent private and VA treatment records noted the Veteran reported a suicide attempt in 1968 and provided diagnoses of depression, alcohol abuse, and major depressive disorder.  A May 2007 VA examination report noted the Veteran had dysthymia, alcohol problem, and antisocial "fxs" prior to service.  It was further noted that he had episodic abuse of alcohol since before service, which had deepened depression and lowered the threshold on impulsivity, and that he had only acted out with abuse of alcohol.  The examiner stated that there was no aggravation involved in this case and that causality was questionable at best with no psychiatric data in his service medical records and his admission of a prime desire to get out of service.  Subsequent VA treatment records dated in 2010 and 2011 include, in pertinent part, diagnoses of alcohol-induced mood disorder versus major depressive disorder, alcohol dependence, major depressive disorder, and dysthymia.

The Board finds, in light of the complex nature of the medical disability at issue and the apparently incomplete service treatment record, that additional development is required.  Further VA efforts are required to attempt to obtain service department treatment and personnel records and for clarification of the medical evidence as to any acquired psychiatric disability preexisting active service.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be made to obtain all available records including hospitalization records, pertaining to the Veteran's treatment in October and November 1968 at Naval Hospitals in Norfolk, Virginia, (or Portsmouth, Virginia, if applicable) and Philadelphia, Pennsylvania.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.

All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts must be made to obtain a complete copy of the Veteran's service personnel records.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.

3.  Thereafter, the Veteran must be scheduled for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has an acquired psychiatric disability that was incurred or aggravated as a result of active service or that developed as a result of a verified event during active service.  The examiner must summarize the pertinent evidence of record and specifically address: 

(a) Whether an acquired psychiatric disability clearly and unmistakably existed prior to active service.  (Please note that while the Veteran reported a history of insomnia and minor nervousness upon pre-induction examination in December 1967 a psychiatric examination at that time was normal);

(b)  If it is determined that a specific psychiatric disability for which VA compensation may be awarded (i.e., not a personality disorder) clearly and unmistakably preexisted active service an opinion should be provided as to whether there is clear and unmistakable evidence, either that (i) there was no increase in disability in service or, (ii) any increase in disability in service was due to the natural progression of the condition;  

(c)  If it is determined that an acquired psychiatric disability did not preexist service, is it at least as likely as not that an acquired psychiatric disorder was incurred in service or is otherwise etiologically related to the Veteran's service;

(d)  If it is determined that an acquired psychiatric disorder was either incurred or aggravated during active service, the examiner should address whether any associated injury or disease is a result of the Veteran's abuse of alcohol.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the RO/AMC should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


